Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on January 22, 2020. There are twenty-five claims pending and twenty-five claims under consideration. Claims 7-9 have been cancelled. This is the first action on the merits. The present invention relates to In an aspect, the disclosure provides for compounds (ID, compositions, and methods of administering the compounds and compositions to a patient in need thereof. In another aspect, the disclosure relates to compounds and compositions for treating cancer, for example, lymphoid leukemia. The disclosure further provides for compounds which inhibit two phosphoinositide 3-kinase (PI3K)
isoforms, y and 6, pharmaceutical compositions comprising said compounds, and methods of using said compounds and pharmaceutical compositions for treatment, amelioration, and/or prevention of non-Hodgkin lymphoma.
Priority
U.S. Patent Application No. 16/633,074, filed on 1/22/2020 is a national stage entry of PCT/US2018/044659, International Filing Date: 7/31/2018, which claims priority from U.S. Provisional Patent Application No. 62/539,012, filed on 7/31/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 13, 2020; May 14, 2020 and August 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
	Claim 6 is objected to because of the following informalities:  
Rule 1.141(a) states:
Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim. 

 Claim 6 claims a large number of species of the generic claim, but in independent format. Multiple inventions may not be claimed in a single application unless they are species claims which are dependent upon the larger, generic claim.  In the past, the Office has held a “reasonable number” to be five (5) species.  The present claim contains well over this number of species.  One could envision forty pages of species compounds in a single claim which is not dependent upon any genus claim.  This would cause undue burden to the Office in examining such a large claim.  Therefore, it is recommended that Claim 6 either be dependent from a larger, genus claim, or, that claim 6 incorporate all of the limitations of the genus claim.  Applicants are invited to contact the examiner if further clarification is needed.  No new matter is .  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sadhu, et. al., WO2001081346.
The following compound is seen in the prior art on pages 175-6:

    PNG
    media_image1.png
    235
    582
    media_image1.png
    Greyscale



This compound reads on a compound of the instant claim 1 wherein X is N; R1, R6 and R9 are methyl; R2-R5,R7 and R10-R12 are H; and R8 is 
    PNG
    media_image2.png
    120
    140
    media_image2.png
    Greyscale
.
s 1-6 and 10-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sadhu, et. al., U.S. Patent Publication No. 2002/0161014.
The following two compounds are seen in the prior art on page 48:
    PNG
    media_image3.png
    265
    652
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    258
    638
    media_image4.png
    Greyscale


1 and R9 are methyl; R6 is ethyl and methyl respectively ; R2-R5,R7 and R10-R12 are H; and R8 is 
    PNG
    media_image5.png
    129
    174
    media_image5.png
    Greyscale
.
Claims 1-6 and 10-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Castro, et. al., U.S. Patent No. 8,785,470.
The following compound is seen as Compound 89 in the prior art in column 462:

    PNG
    media_image6.png
    284
    646
    media_image6.png
    Greyscale

This compound reads on a compound of the instant claim 1 wherein X is C; Y is H; R6 is methyl; R9 is chloro; R1-R5,R7 and R10-R12 are H; and R8 is 
    PNG
    media_image7.png
    125
    172
    media_image7.png
    Greyscale
.
Claims 1-6 and 10-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evarts, et. al., WO 2014100767.


    PNG
    media_image8.png
    65
    643
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    275
    618
    media_image9.png
    Greyscale

This compound reads on a compound of the instant claim 1 wherein X is N; R1, R3, R5, R7, R10-R12 are H; R2, R4 and R10 are F; R9 is Cl; R6 is methyl; and R8 is 
    PNG
    media_image10.png
    120
    170
    media_image10.png
    Greyscale
.
	Examiner notes that the generic claim 1 does not discern the stereochemistry at the amino position. Thus, the 102 reference compounds which do not recite either the R or S enantiomer specifically are presumed to be a 50/50 racemate, and thus both the R and S enantiomers are present as a racemic mixture. One skilled in the art would need only perform a chiral column separation to obtain each compound independently. 
The examiner has noted a large number of examples in the cited references in regards to this specific subject matter.  Examiner wishes to remind applicant to note all the species presented in these references as several additional compounds may read 
Conclusion
	Claims 1-6 and 10-28 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699